Electronically Filed
                                                                Supreme Court
                                                                SCWC-30246
                                                                18-MAY-2011
                                                                08:46 AM



                               NO. SCWC-30246


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



           STATE OF HAWAI'I, Petitioner/Plaintiff-Appellee


                                      vs.


       RANDY LOPAKA HANOHANO, Respondent/Defendant-Appellant



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                        (CR. NO. 09-1-0082)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                  (By: Acoba, J., for the court1
)


            The Application for Writ of Certiorari filed on

April 7, 2011 by Petitioner/Plaintiff-Appellee State of Hawai'i

is hereby rejected.

            DATED:   Honolulu, Hawai'i, May 18, 2011.

                                       FOR THE COURT:

Stephen K. Tsushima,

Deputy Prosecuting Attorney,           /s/ Simeon R. Acoba, Jr.

City & County of Honolulu,

on the application for                 SIMEON R. ACOBA, JR.

petitioner/plaintiff-                  Associate Justice

appellee.


Chester M. Kanai, on the

response for respondent/

defendant-appellant.



      1

            Considered by:   Recktenwald, C.J., Nakayama, Acoba, Duffy, and

McKenna, JJ.